—In an action pursuant to RPAPL article 15 for a judgment declaring that the plaintiff is the owner of certain real property, the defendant appeals from (1) an order of the Supreme Court, Nassau County (Segal, J.), dated July 12, 2000, which granted the plaintiffs motion for summary judgment based on adverse possession, and (2) a judgment of the same court, entered September 11, 2000, upon the order, which made the declaration.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed, with costs.
The appeal from the intermediate order must be dismissed because the right of appeal therefrom terminated with the entry of the judgment in the action {see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order *344are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
In support of his motion for summary judgment, the respondent made a prima facie showing that his possession of the subject property was hostile (see, Gerlach v Russo Realty Corp., 264 AD2d 756). In opposition, the appellant failed to demonstrate the existence of any triable issues of fact. Therefore, the Supreme Court correctly granted the motion (see, Zuckerman v City of New York, 49 NY2d 557).
The appellant’s remaining contention is without merit. Gold-stein, J. P., S. Miller, Luciano and Smith, JJ., concur.